            Case 1:20-cv-03625-TNM Document 33 Filed 03/05/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



ROMAN CATHOLIC ARCHBISHOP
OF WASHINGTON, a corporation sole,
                                                   Civil Action No. 20-3625 (TNM)
                Plaintiff,
                                                   ELECTRONICALLY FILED
       v.
                                                   RELIEF REQUESTED BY
MURIEL BOWSER, et al.,
                                                   MARCH 25, 2021
                Defendants.


        SECOND APPLICATION FOR TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65(b) and Local Civil Rule 65.1, the Roman

Catholic Archbishop of Washington (the “Archdiocese”) submits this application for a temporary

restraining order and preliminary injunction against restrictions on worship services imposed by

the District of Columbia in violation of the Religious Freedom Restoration Act and the Free

Exercise Clause of the First Amendment. In particular, the Archdiocese seeks a temporary

restraining order and preliminary injunction against the 250-person limit and the 25% capacity

limit on attendance at indoor worship services set forth in Mayor’s Order 2020-126 issued on

December 16, 2020, and against the enforcement of any other discriminatory limit on the number

of attendees at worship services. The grounds for this application are set forth in the

accompanying Statement of Points and Authorities. The Archdiocese respectfully requests a

hearing and that the Court adjudicate this application on an expedited basis and issue relief by

March 25, 2021.

       A proposed order is attached.
         Case 1:20-cv-03625-TNM Document 33 Filed 03/05/21 Page 2 of 4




       Pursuant to Local Civil Rule 7(m), counsel for the Archdiocese conferred with counsel

for the Defendants, who indicated that they oppose this application.

       Respectfully submitted, this the 5th day of March, 2021.



                                             /s/ Anthony J. Dick
                                             Anthony J. Dick (D.C. Bar No. 1015585)
                                             Donald F. McGahn (D.C. Bar No. 449987)
                                             John M. Gore (D.C. Bar No. 502057)
                                             Sherif Girgis (D.C. Bar No. 1048921)
                                             Caroline C. Lindsay
                                             Joseph P. Falvey (D.C. Bar No. 241247)
                                             JONES DAY
                                             51 Louisiana Ave. NW
                                             Washington, DC 20001
                                             Telephone: (202) 879-7679
                                             Facsimile: (202) 626-1700

                                             John D. Goetz (pro hac vice)
                                             JONES DAY
                                             500 Grant Street, Suite 4500
                                             Pittsburgh, PA 15219
                                             Telephone: (412) 391-3939
                                             Facsimile: (412) 394-7959

                                             Mark L. Rienzi (D.C. Bar No. 494336)
                                             Eric C. Rassbach (D.C. Bar No. 493739)
                                             Adèle A. Keim (D.C. Bar No. 989528)
                                             William J. Haun (D.C. Bar No. 1024405)
                                             THE BECKET FUND FOR RELIGIOUS LIBERTY
                                             1919 Pennsylvania Ave. NW, Suite 400
                                             Washington, DC 20006
                                             Telephone: (202) 955-0095
                                             Facsimile: (202) 955-0090


                                             Counsel for Plaintiff
         Case 1:20-cv-03625-TNM Document 33 Filed 03/05/21 Page 3 of 4




     CERTIFICATE OF COUNSEL PURSUANT TO LOCAL CIVIL RULE 65.1(a)

       The undersigned hereby certifies that, simultaneous with this filing, counsel for the

Archdiocese gave counsel for the Defendants actual notice of the time of making this application,

and that copies of all pleadings and papers filed in this action to date have been furnished to

counsel for the Defendants.



                                                   /s/ Anthony J. Dick
                                                   Anthony J. Dick

                                                   Counsel for Plaintiff
         Case 1:20-cv-03625-TNM Document 33 Filed 03/05/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 5, 2021, a true and correct copy of the

foregoing was electronically filed using the CM/ECF system, which will send notification of

such filing to all counsel of record. A true and correct copy of the foregoing was also sent to

counsel for Defendants via email.



                                                   /s/ Anthony J. Dick
                                                   Anthony J. Dick

                                                   Counsel for Plaintiff
